Citation Nr: 1623204	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD
B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for a psychiatric disorder, to include depression and a posttraumatic stress disorder (PTSD) is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A rating decision dated in August 2004 denied the Veteran's service connection for stress and anxiety and the Veteran did not appeal this decision within the required time period.

2.  Evidence associated with the claims file since the August 2004 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's claim of entitlement to service connection for stress and anxiety is final.  38 U.S.C.A. § 7105(c) (West 2014).


2.  The evidence received subsequent to the August 2004 rating decision is new and material and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a service connection claim for PTSD in April 1997. A rating decision dated in January 1998 denied the claim on the basis that there was no confirmed diagnosis of PTSD which would permit a finding of service connection.  Evidence of record at the time of the January 1998 decision included service treatment records, VA treatment records from March 1997 through May 1997 and a VA examination dated in July 1997.  The Veteran did not submit a notice of disagreement with this decision.  Additional evidence was associated with the claims file to include VA treatment records from May 1997 through September 1997, private treatment records from April 1997 to October 1998, and a VA examination dated in December 1998.  The RO continued the denial of the Veteran's service connection claim for PTSD in an April 1999 rating decision.  The Veteran submitted a notice of disagreement in May 1999.  Nonetheless, he did not perfect his appeal by submitting a substantive appeal after the RO sent him a statement of the case in May 1999.  Thereafter, an August 2004 rating decision denied the claim on the basis that PTSD did not occur in or caused by the alleged attack in service that resulted in treatment for laceration to his head.  The evidence of record at the time of the August 2004 rating decision included service personnel records, VA treatment records from April 1997 to April 2004, and lay statements from the Veteran.  The Veteran did not appeal this decision.  Therefore, the August 2004 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2014).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

The Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD in May 2008.  The relevant evidence of record received since the August 2004 rating decision includes VA treatment records, a medical opinion from a private neuropsychologist dated in January 2012, lay statements from the Veteran, and the Veteran's testimony before the Board in March 2016. 

The private psychologist opinion dated in January 2012 is new in that it was not of record at the time of the August 2004 rating decision and it is material as it provides a link between the Veteran's current PTSD and his military deployment.  Thus, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that he has a current psychiatric disorder that is related to a personal assault in service and/or fear of hostile military activity.  VA treatment records show a current diagnosis of a depressive disorder.  A January 2012 independent psychiatric evaluation also reveals that the Veteran's psychiatric symptoms were diagnosed as PTSD and major depressive disorder.  The Veteran's service treatment records support the Veteran's assertion of being attacked, as there is documentation that the Veteran sought treatment for laceration to the head that required stitches.  Because the medical evidence does not adequately address whether the Veteran's psychiatric disorder, to include depression and PTSD, is related to his military service, a remand is required for the reopened claim in order to afford the Veteran a VA examination and medical opinion to determine whether his current diagnoses of depression and PTSD are related to the in-service personal assault that is supported by credible evidence and/or fear of hostile military activity.  

The Veteran testified at the March 2016 hearing before the Board that he started receiving psychiatric treatment in 1993 from a community facility in Bemidji, Minnesota.  The Veteran also reported in a December 1998 VA examination that he received psychiatric treatment from Mr. S. in Bemidji through the VA starting in 1994.   These records are not associated with claims file.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all outstanding psychiatric and/or counseling VA treatment records from 1993 through 1997 from the Bemidji, Minnesota VA Community Based Outpatient Clinic.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.  

2.  After completing the foregoing and associating any outstanding evidence with the electronic claims file, the Veteran must be afforded a VA psychiatric examination to determine whether PTSD and depression are related to the Veteran's military service, to include the in-service personal assault and/or fear of hostile military activity.  Prior to the examination, the electronic claims file must be made available to the examiner for review of the case, and the examiner must state that the records were reviewed.  The examiner must administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for all psychiatric disorders.  

After reviewing the electronic claims file, the clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner is requested to identify all previously and currently diagnosed psychiatric disorders.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active military service, to include as due to the in-service personal assault and/or fear of hostile military activity.  .  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


